Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
 	The terminal disclaimer filed on 8/23/22, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 10,792,184, has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
	Claims 1-21 are allowed.  	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is von Dyck (US 6595971 B1). 	Von Dyck teaches a method for stomal irrigation, the method comprising:  	providing an irrigation system to a user with the system comprising: 		(a) a reservoir 18 containing an irrigating liquid Fig.1 [Col.9, lines 14-28];  		(b) a catheter 88/12 Fig.5-7 [Col.13, lines 17-27] comprising a catheter tip [Col.9, lines 8-10] sized for insertion into a stoma of a user [Col.8, lines 48-51];  		(c) a tubing system 24/22 providing a conduit Fig.1 [Col.9, lines 31, 29-37] for the irrigating liquid between the reservoir 18 and the catheter tip/nozzle 22 [Col.9, lines 8-10];  		(d) a pump 16 Fig.1,5 [Col.9, lines 6-7] operable to pump the irrigating liquid from the reservoir 18 to the catheter tip/14 or 16/22 Fig.1 [Col.9, lines 6-10]; and  		(e) a control system 46 [Col.11, lines 13-62]; and  		(f) a sensor [pressure transducer 27 [Fig.5 Col.12, lines 41-50]  	instructing the user to control the system to expel the irrigating liquid from the catheter tip [Col.9, lines 6-10]; 	shutting off the pump by the control system 46 [automatically shutting of the pump if there is excessive pressure of irrigation fluid of pump 16 Col.12, lines 44-54]. .

 	However, as to independent claim 1, Von Dyck fails to teach or fairly suggest that:  	a sensor is located in the tubing system adjacent the catheter; and  	the control system controls an irrigation pressure in response to input from the sensor such that a pressure in the catheter tip approaches a predetermined threshold pressure value without exceeding the predetermined pressure value.  	
	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Von Dyck, and one of skill would have not been motivated to, provide the above combination.   	Von Dyck teaches that: the sensor 27 is located in the pump unit and the control system is limited to shutting off the pump if the irrigation pressure is excessive.  Thus, von Dyck fails to teach or fairly suggest that the sensor is located in the tubing system adjacent the catheter tip; and the control system controls an irrigation pressure in response to input from the sensor such that a pressure in the catheter tip approaches a predetermined threshold pressure value without exceeding the predetermined pressure value. 	It would not have been obvious to one ordinary skill in the art as of the effective filing date to modify the teachings of Von Dyck to provide the sensor in the tubing system adjacent the catheter; and that the control system controls an irrigation pressure in response to input from the sensor such that a pressure in the catheter tip approaches a predetermined threshold pressure value without exceeding the predetermined pressure value.   	Based on the teachings of Von Dyck there would be no motivation to modify the control system, and the control system would not be capable of, sensing a pressure in the tubing system adjacent the catheter, such that the control system would control an irrigation pressure in response to input from the sensor such that a pressure in the catheter tip approaches a predetermined threshold pressure value without exceeding the predetermined pressure value.   	This would provide the advantage of allowing the pressure to be increased without exceeding a pre-determined pressure value, such that the pump would be less likely to and/or less frequently to be shut down due to too high a pressure.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781